Citation Nr: 0725203	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for status 
post coronary artery bypass graft (CABG) with hypertension, 
angina, and history of chronic nephritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to January 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in New York, 
New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reflects that the veteran's heart 
disease has been rated as 30 percent disabling for many 
years.  He and his representative claim that an increased 
rating is now warranted.  They have submitted statements 
(e.g., in July 2007) that assert that the most recent VA 
examination is inadequate to properly evaluate the veteran's 
heart disorder.  

Specifically, it is argued that the most recent examination 
report from September 2005 does not provide an estimate of 
the veteran's METs.  Review of the record by the Board, 
however, does show that the VA examiner provided an estimated 
METS of 7 pointing out that the veteran was able to walk two 
flights of stairs.  The examiner, who also conducted a 
previous exam in 2004, provided the same finding at that 
time.  

It is noted that the record shows that the veteran's METs 
cannot be determined by stress testing as such is 
contraindicated because of an abdominal aneurysm.  




The veteran's representative also argues that it has now been 
almost two years since the most recent evaluation.  He 
contends that a more contemporaneous examination should be 
conducted.  He also points out that the veteran's claims file 
has not been reviewed by a VA examiner.  

Review of the record does reflect that the claims file was 
not available for the VA examiner at the time of evaluations 
in 2004 and 2005.  The Board also agrees that a 
contemporaneous examination would be helpful in determining 
the current degree of severity of the veteran's heart 
disorder.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

While the Board regrets the delay associated with such 
action, remand of this matter is necessary in order to give 
the appellant every consideration with respect to the present 
appeal and to ensure full compliance with due process 
requirements.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his status post CABG, hypertension, 
angina, or nephritis, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Have the veteran undergo VA 
cardiovascular examination to determine 
the severity of his service-connected 
status post CABG with hypertension, 
angina, and history of chronic nephritis. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

All signs and symptoms necessary for 
rating the veteran's cardiovascular 
disorder under Diagnostic Codes (DCs) 
7007 and 7101, to include a specific 
discussion of METs, should be reported.  
As exercise testing for METs is 
contraindicated, the examiner should 
provide an estimation of the level of 
activity expressed in METs supported by 
specific examples, such as slow stair 
climbing or shoveling snow, that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  If possible, the examiner 
should also provide the veteran's 
ventricular ejection fraction and discuss 
whether there is evidence of hypertrophy 
or dilation on electrocardiogram, 
echocardiogram, or X-ray examination?  

Note: If the medical records added to 
the record or if clinical findings made 
at the examination requested above 
suggest that a genitourinary 
examination should be conducted to 
determine the severity of nephritis, 
this should also be accomplished.  If 
the evidence reflects that the 
veteran's nephritis continues to be 
stable, no such evaluation should be 
made.  

3.  Thereafter, the claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be issued 
a Supplemental Statement of the Case 
(SSOC) and allow an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



